UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6782


GERALD LYNN CAMPBELL,

                 Petitioner - Appellant,

          v.

KUMA J. DEBOO,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   James E. Seibert,
Magistrate Judge. (1:11-cv-00003-JES)


Submitted:   October 18, 2011              Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Lynn Campbell, Appellant Pro Se.               Helen Campbell
Altmeyer, Assistant United States Attorney,           Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald Lynn Campbell, a federal prisoner, appeals the

magistrate    judge’s   order    denying   relief   on   his   28   U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition. ∗         We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.            Campbell v. DeBoo,

No. 1:11-cv-00003-JES (N.D.W. Va. May 4, 2011).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




     ∗
        The   parties  consented   to   the   magistrate             judge’s
jurisdiction under 28 U.S.C. § 636(c) (2006).



                                      2